

116 HJ 26 IH: Proposing an amendment to the Constitution of the United States to increase the term of service of Members of the House of Representatives from 2 years to 4 years.
U.S. House of Representatives
2019-01-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IA116th CONGRESS1st SessionH. J. RES. 26IN THE HOUSE OF REPRESENTATIVESJanuary 11, 2019Mr. Marino submitted the following joint resolution; which was referred to the Committee on the JudiciaryJOINT RESOLUTIONProposing an amendment to the Constitution of the United States to increase the term of service of
			 Members of the House of Representatives from 2 years to 4 years.
	
 That the following article is proposed as an amendment to the Constitution of the United States, which shall be valid to all intents and purposes as part of the Constitution when ratified by the legislatures of three-fourths of the several States within seven years after the date of its submission for ratification:
			
				 —
 1.The House of Representatives shall be composed of Members chosen every fourth year by the people of the several States, and the Electors in each State shall have the qualifications requisite for Electors of the most numerous branch of the State legislature.
 2.This article shall first apply to the first regularly scheduled general election of Representatives which occurs after ratification during a year in which there is no election for President and Vice President.
					.
		